Citation Nr: 0500421	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1943 to July 
1945.  The veteran died in October 1995 and the appellant is 
the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO that 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim of service 
connection for the cause of the veteran's death.  



FINDINGS OF FACT

1.  In an April 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.  

2.  The evidence submitted since the April 2000 RO decision 
does not bear directly and substantially upon the issues at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 2000 RO decision 
determining that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death is not new and material, and, 
thus, the appellant's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001) and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1943 to July 
1945.  The veteran died in October 1995.  The cause of death 
as stated on the veteran's death certificate was Stage IV 
diffuse, immunoblastic large cell lymphoma, T-cell type, with 
pneumonia, complicated by long-standing chronic obstructive 
pulmonary disease (COPD) with restrictive component.  Other 
significant conditions contributing to death but not 
resulting in the underlying causes were medical discharge 
from the Army in 1945 with acute rheumatoid arthritis.

At the time of the veteran's death, the veteran's service-
connected disabilities consisted of rheumatoid arthritis of 
the spine, knees and ankle, evaluated as 60 percent 
disabling.  

The appellant contends, in essence, that service connection 
is warranted for the cause of the veteran's death.  
Specifically, the appellant has asserted that the treatment 
of the veteran's terminal cancer was negatively altered due 
to the severity of the service-connected rheumatoid 
arthritis, such that the veteran's death was materially 
hastened.  

In a November 1999 decision, the Board denied service 
connection for the cause of the veteran's death, based on a 
finding that the medical evidence did not show that the 
underlying cause of death from large cell lymphoma was linked 
to his period of active service; and based on a finding that 
there was no competent medical evidence that the veteran's 
service-connected rheumatoid arthritis caused or contributed 
substantially or materially to the veteran's death.  
Specifically, the record contained a June 1999 opinion from a 
VA doctor who indicated that there was nothing to suggest 
that the veteran's rheumatoid arthritis played any role 
whatsoever in either causing his lymphoma or in interfering 
with the treatment given.  Other medical opinions suggested 
that the veteran's chemotherapy treatment was compromised due 
to the veteran's non-service-connected COPD.

In March 2001, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  In a May 
2001 letter to the appellant, the RO notified the appellant 
that service connection for the veteran's death was 
preciously denied by the Board in a November 1999 decision, 
and that new and material evidence must be presented in order 
to reopen the claim of service connection for the cause of 
the veteran's death.  

In a November 2001 letter to the appellant, the RO notified 
the appellant that her claim was denied because she had not 
submitted new and material evidence sufficient to reopen the 
claim of service connection for the cause of the veteran's 
death.  The appellant timely appealed that determination.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  

Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. § 
5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

On receipt of a claim for benefits VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that he or she is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  VA will also 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In general, the VCAA provides that VA will make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for compensation benefits, the 
duty to assist includes providing a VA medical examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159 (2004).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's application to reopen, which was 
received in March 2001.  The Board will consider this claim 
under that version of 38 C.F.R. § 3.156 which is set forth 
herein below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that the applicable regulation specifies that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the April 
2000 RO decision.

In this case, the evidence added to the record since the RO's 
April 2000 decision consists of an April 2002 letter to the 
RO from a nurse at the Mayo Clinic in Arizona who indicated 
that she knew the veteran personally for most of his life.  
She indicated that treatment for the veteran's non-Hodgkin's 
lymphoma, Stage IV, was initiated immediately after he was 
diagnosed, but that it was compromised by the severe 
arthritis and chronic obstructive pulmonary disease such that 
chemotherapy had to be altered accordingly.  

In addition, the appellant submitted a statement, received at 
the RO in April 2002, from a the Adjutant of the DAV chapter 
#4 who knew the veteran for 15 years.  He acknowledged that 
the veteran's service-connected rheumatoid arthritis did not 
cause the veteran's death; however, he believed that the 
arthritis condition contributed to his death because the 
chemotherapy the veteran received may have been less 
effective in treating the veteran's cancer due to his 
arthritic condition.  

In this case, the appellant has not submitted new and 
material evidence to the record since the Board's November 
1999 decision.  The Board notes that the appellant's 
assertions regarding the compromised treatment of 
chemotherapy are not new as they have been previously 
addressed in the November 1999 Board decision.  In addition, 
the evidence submitted in conjunction with the appellant's 
March 2001 claim of service connection for the cause of the 
veteran's death simply reiterates assertions that have 
already been considered by the RO and the Board.  Moreover, 
while the Mayo Clinic nurse appears to be a competent medical 
professional for VA purposes, there is no indication in her 
April 2002 letter that she treated or examined the veteran in 
connection with his terminal cancer, COPD or rheumatoid 
arthritis.  Moreover, in the opinion of the DAV adjutant, he 
clearly noted that he was not a medical professional.  As 
such, the appellant's current assertions, along with the 
opinions of the Mayo Clinic nurse and the DAV adjutant are 
redundant and must be considered cumulative evidence 
previously submitted.  

In light of the foregoing, the Board finds that the appellant 
has not submitted new and material evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


